Exhibit 10.1

PO Section 16

Omnibus Incentive Plan

Terms and Conditions Related to Employee Performance Stock Options

 

Recipient:  

 

     Date of Expiration:  

 

Commerce ID#:  

 

     Target Option Award:  

 

Date of Grant:  

 

     Exercise Price:  

 

Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you the opportunity to earn options to purchase shares of Motorola
Solutions common stock (“Common Stock”) under the Motorola Solutions Omnibus
Incentive Plan of 2006, as amended (the “Plan”). The target number of options
(“Options”) awarded to you and the Exercise Price per Option, which is the Fair
Market Value on the Date of Grant, are stated above, subject to the vesting
conditions in this agreement. Each Option entitles you to purchase one share of
Common Stock on the terms described below in this agreement and in the Plan.

 

 

Vesting Schedule

The Options shall be earned and vest on the third anniversary of the Date of
Grant (the “Vesting Date”), if at all, based on the Company’s performance from
January 1, [beginning year of performance period] until December 31, [final year
of performance period] (the “Performance Period”), to the extent provided in the
following schedule:

 

(A)

Options to Vest

  

(B)

Vesting Date

  

(C)

Payout Factor

  

(D)

Number of Options Earned

100% of Target Option Award    3rd Anniversary of Date of Grant    See Appendix
A for Payout Factor    Target Option Award (Column A) times Payout Factor
(Column C)

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest in accordance with the schedule set
forth in Appendix A (subject to the other terms hereof).

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola Solutions or a Subsidiary (as
defined below) terminates prior to the Vesting Date.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

Expiration

All Options expire on the earlier of (i) the Date of Expiration as stated above
or (ii) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.



--------------------------------------------------------------------------------

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Vesting Date or
to expire sooner than the Date of Expiration as stated above. Those events are
as follows:

Disability – If your employment or service with Motorola Solutions or a
Subsidiary is terminated because of your Total and Permanent Disability (as
defined below) prior to the Vesting Date; the Target Option Award will
automatically become fully vested upon your termination of employment or
service. These vested Options will then expire on the earlier of the first
anniversary of your termination of employment or service because of your Total
and Permanent Disability or the Date of Expiration stated above. Until that
time, the vested Options will be exercisable by you or your guardian or legal
representative.

Death – If your employment or service with Motorola Solutions or a Subsidiary is
terminated because of your death prior to the Vesting Date, the Target Option
Award will automatically become fully vested upon your death. These vested
Options will then expire on the earlier of the first anniversary of your death
or the Date of Expiration stated above. Until that time, with written proof of
death and inheritance, the vested Options will be exercisable by your legal
representative, legatees or distributees.

Change In Control – If a “Change in Control” of the Company occurs prior to the
Vesting Date, and the successor corporation does not assume these Options or
replace them with options that are economically equivalent to these Options,
then: (i) the Target Option Award will automatically become fully vested and
(ii) these vested Options will be exercisable until the Date of Expiration set
forth above.

Further, if the Options are assumed or replaced as described in the preceding
paragraph, such assumed or replaced options shall provide that they will be
earned and vested at the “target” level of performance and remain exercisable
until the Date of Expiration set forth above if you are involuntarily terminated
(for a reason other than “Cause”) or if you quit for “Good Reason” within 24
months of the Change in Control. For purposes of this paragraph, the terms
“Change in Control”, “Cause” and “Good Reason” are defined in the Plan.

Termination of Employment or Service Because of Serious Misconduct – If Motorola
Solutions or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination.

Change in Employment in Connection with a Divestiture – If, prior to the Vesting
Date, you accept employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if you remain
employed by a Subsidiary that is sold (a “Divestiture”), then your Options will
vest on a pro rata basis on the Vesting Date, provided that you have been
continuously employed by the Company for at least two years following the
beginning of the Performance Period, in an amount equal to (a) the Target Option
Award (Column A) times (b) a fraction, the numerator of which is the number of
completed full months of service by the Grantee from the beginning of the
Performance Period to the date employment is terminated due to the Divestiture
and the denominator of which is 36, times (c) the Payout Factor (Column C) as
calculated on the Vesting Date. These vested Options will expire on the earlier
of (i) 90 days after the Vesting Date or (ii) the Date of Expiration stated
above.

Retirement – If your employment terminates due to your Retirement (as defined
below), then your Options will vest on a pro rata basis on the Vesting Date in
an amount equal to (a) the Target Option Award (Column A) times (b) a fraction,
the numerator of which is the number of completed full months of service by the
Grantee from the beginning of the Performance Period to the date of your
Retirement and the denominator of which is 36, times (c) the Payout Factor
(Column C) as calculated on the Vesting Date. These vested Options will expire
on the earlier of (i) 90 days after the Vesting Date or (ii) the Date of
Expiration stated above.

Termination of Employment or Service by Motorola Solutions or a Subsidiary Other
than for Serious Misconduct or a Divestiture – If Motorola Solutions or a
Subsidiary on its initiative, terminates your employment or service other than
for Serious Misconduct or a Divestiture prior to the Vesting Date, then your
Options will vest on a pro rata basis on the Vesting Date, provided that you
have been continuously employed by the Company for at least two years following
the beginning of the Performance Period, in an amount equal to (a) the Target
Option Award (Column A) times (b) a fraction, the numerator of which is the
number of completed full months of service by the Grantee from the beginning of
the Performance Period to the date of your termination of employment or service



--------------------------------------------------------------------------------

and the denominator of which is 36, times (c) the Payout Factor (Column C) as
calculated on the Vesting Date. All of your vested but not yet exercised Options
will expire on the earlier of (i) 90 days after the Vesting Date or (ii) the
Date of Expiration stated above.

Termination of Employment or Service for any Other Reason than Described Above –
If your employment or service with Motorola Solutions or a Subsidiary terminates
for any reason other than that described above, including voluntary resignation
of your employment or service other than due to Retirement, all of your unvested
Options will automatically expire upon termination of your employment or service
and all of your vested but not yet exercised Options will expire on the earlier
of (i) the date ninety (90) days after your termination date or (ii) the Date of
Expiration stated above.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence or you are placed on Temporary Layoff (each as
defined below) by Motorola Solutions or a Subsidiary the following will apply:

Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

Other Terms

Method of Exercising – You must follow the procedures for exercising options
established by Motorola Solutions from time to time. At the time of exercise,
you must pay the Exercise Price for all of the Options being exercised and any
taxes that are required to be withheld by Motorola Solutions or a Subsidiary in
connection with the exercise.

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding – Motorola Solutions or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of Common Stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation by electing to have the plan administrator retain
Option shares having a Fair Market Value on the date of exercise equal to the
amount to be withheld.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.



--------------------------------------------------------------------------------

“Fair Market Value” is the closing price for a share of Common Stock on the Date
of Grant or date of exercise, whichever is applicable. The official source for
the closing price is the New York Stock Exchange Composite Transaction as
reported in the Wall Street Journal at www.online.wsj.com.

“Leave of Absence” means an approved leave of absence from Motorola Solutions or
a Subsidiary from which you have a right to return to work, as determined by
Motorola Solutions.

“Retirement” means your voluntary termination of employment prior to the Vesting
Date and (A) at or after age 55 with at least 10 years of service, (B) at or
after age 60 with at least 5 years of service, or (C) at or after age 65.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Solutions Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.

“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Solutions policy or as required
by local regulations.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Solutions, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Solutions and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Solutions and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Solutions; however,
withdrawing your consent may affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Solutions
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Solutions, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.



--------------------------------------------------------------------------------

No Relation to Other Benefits/Termination Indemnities 

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola Solutions or a Subsidiary who
possesses Confidential Information of Motorola Solutions or a Subsidiary to
terminate his/her employment with Motorola Solutions or a Subsidiary and/or to
seek employment with your new or prospective employer, or any other company.

You agree that upon termination of employment or service with Motorola Solutions
or a Subsidiary, and for a period of one year thereafter, you will immediately
inform Motorola Solutions of (i) the identity of your new employer (or the
nature of any start-up business or self-employment), (ii) your new title, and
(iii) your job duties and responsibilities. You hereby authorize Motorola
Solutions or a Subsidiary to provide a copy of this agreement to your new
employer. You further agree to provide information to Motorola Solutions or a
Subsidiary as may from time to time be requested in order to determine your
compliance with the terms hereof.

Substitute Stock Appreciation Right

Motorola Solutions reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares of Common Stock as your Option and shall
have the same Date of Expiration, Exercise Price, and other terms and
conditions. Any substitute Stock Appreciation Right may be settled only in
shares of Common Stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Solutions in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola Solutions may require as a condition of the grant.

Other Information about Your Options and the Plan

You can find other information about options and the Plan on the Motorola
Solutions website [http://                                         ]. If you do
not have access to the website, please contact Motorola Solutions Global
Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196 USA;                     ;
847-576-7885; for an order form to request Plan documents.



--------------------------------------------------------------------------------

APPENDIX A

<< Payout Factor >>